EXHIBIT 10.1
LOAN AGREEMENT
 
THIS LOAN AGREEMENT dated for reference February 5, 2014, is made
 
BETWEEN:
 
FIRST MAJESTIC SILVER CORP., a company existing under the laws of British
Columbia having an office located at Suite 1805, 925 West Georgia Street,
Vancouver, B.C. Canada V6C 3L2
 
(the “Lender”);
 
AND:
 
SONORA RESOURCES CORP., a corporation existing under the laws of Nevada having
an office at 3120 S. Durango, Suite 305, Las Vegas, NV, USA  89117
 
(the “Borrower”).
 
WHEREAS the Borrower wishes to borrow and the Lender is willing to lend to the
Borrower up to US$100,000 on the terms of this Agreement.
 
NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
the mutual covenants and agreements hereinafter set forth, the parties hereto
agree as follows:
 
1.  
THE LOAN

 
1.1  
Establishment of the Loan

 
The Lender agrees, on the terms and conditions set forth in this Agreement, to
loan to the Borrower on the date hereof the principal amount of US$100,000 (the
“Loan”).
 
1.2  
Evidence of Indebtedness

 
The indebtedness of the Borrower to the Lender in respect of the Loan will be
evidenced by a promissory note substantially be in the form set out in Schedule
“A” hereto (the “Note”) which will be made by the Borrower and delivered to the
Lender at the time of executing this Agreement.
 
1.3  
Interest

 
The Borrower agrees to pay interest to the Lender both before as well as after
payment is due on the principal balance of the Loan outstanding from time to
time at a rate of 9% per annum.  Interest will be calculated and payable in
arrears from the date hereof until repayment in full.
 
 
 
2

--------------------------------------------------------------------------------

 
 
1.4  
Adjustment of Interest

 
(a)  
In the event that any provision of this Agreement would oblige the Borrower to
make any payment of interest or any other payment which is construed by a court
of competent jurisdiction to be interest in an amount or calculated at a rate
which would result in a receipt by the Lender of interest at a criminal rate (as
such terms are construed under the Criminal Code (Canada)), then notwithstanding
such provision, such amount or rate shall be deemed to have been adjusted nunc
pro tunc to the maximum amount or rate of interest, as the case may be, as would
not result in a receipt by the Lender of interest at a criminal rate.

 
(b)  
If, notwithstanding the provisions of this section 1.4 and after giving effect
to all adjustments contemplated thereby, the Lender shall have received an
amount in excess of the maximum permitted by the Criminal Code (Canada), then
such excess shall be applied by the Lender to the reduction of the principal
balance hereunder and not to the payment of interest or if such excessive
interest exceeds such principal balance, such excess shall be refunded to the
Borrower.

 
1.5  
Repayment of the Loan

 
The Borrower will repay the Loan on the date that the Lender demands payment by
notice in writing to the Borrower.
 
2.  
REPRESENTATIONS AND WARRANTIES

 
2.1  
Representations and Warranties

 
The Borrower represents and warrants to the Lender that:
 
(a)  
the Borrower is a corporation duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation;

 
(b)  
the Borrower has all requisite corporate power and authority to enter into this
Agreement and to carry out the obligations contemplated herein and therein; and

 
(c)  
no Event of Default (as defined in section 4.1) and no event which, with the
giving of notice or lapse of time would become an Event of Default, has occurred
or is continuing.

 
3.  
COVENANTS OF THE BORROWER

 
The Borrower covenants and agrees with the Lender that, at all times during the
currency of this Agreement, it will:
 
(a)  
pay the principal sum required to be paid to the Lender pursuant to this
Agreement in the manner set forth herein; and

 
(b)  
provide the Lender with immediate notice of any Event of Default.

 
 
 
3

--------------------------------------------------------------------------------

 
 
4.  
EVENT OF DEFAULT

 
4.1  
Definition of Event of Default

 
The principal balance of the Loan, costs and any other money owing to the Lender
under this Agreement will immediately become payable upon demand by the Lender
or, unless otherwise waived in writing by the Lender, in any of the following
events (each, an “Event of Default”):
 
(a)  
if the Borrower defaults in any payment when due under this Agreement;

 
(b)  
if the Borrower becomes insolvent or makes a general assignment for the benefit
of its creditors, or if any order is made or an effective resolution is passed
for the winding-up, merger or amalgamation of the Borrower or if the Borrower is
declared bankrupt or if a custodian or receiver be appointed for the Borrower
under the applicable bankruptcy or insolvency legislation, or if a compromise or
arrangement is proposed by the Borrower to its creditors or any class of its
creditors, or if a receiver or other officer with like powers is appointed for
the Borrower; or

 
(c)  
if the Borrower defaults in observing or performing any other covenant or
agreement of this Agreement on its part to be observed or performed and such
default has continued for a period of seven days after notice in writing has
been given by the Lender to the Borrower specifying the default.

 
5.  
GENERAL

 
5.1  
Waiver or Modification

 
No failure on the part of the Lender in exercising any power or right hereunder
will operate as a waiver of such power or right, nor will any single or partial
exercise of such right or power preclude any other right or power hereunder.  No
amendment, modification or waiver of any condition of this Agreement or consent
to any departure by the Borrower therefrom will be effective unless it is in
writing signed by the Lender.  No notice to or demand on the Borrower will
entitle the Borrower to any other further notice or demand in similar or other
circumstances unless specifically provided for in this Agreement.
 
5.2  
Time

 
Time is of the essence of this Agreement.
 
5.3  
Governing Law

 
This Agreement is governed by the laws of the Province of British Columbia and
the parties attorn to the non-exclusive jurisdiction of the courts of British
Columbia for the resolution of all disputes under this Agreement.
 
 
 
4

--------------------------------------------------------------------------------

 
 
5.4  
Severability

 
If any one or more of the provisions contained in this Agreement is found to be
invalid, illegal or unenforceable in any respect, those provisions may be
severed from this Agreement without affecting the validity, legality and
enforceability of the remaining provisions of this Agreement.
 
5.5  
Currency

 
All statements of, or references to, dollar amounts in this Agreement refer to
the lawful currency of the United States of America.
 
5.6  
Further Assurances

 
The parties to this Agreement will do, execute and deliver or will cause to be
done, executed and delivered all such further acts, documents and things as may
be reasonably required for the purpose of giving effect to this Agreement.
 
5.7  
Parties in Interest

 
This Agreement enures to the benefit of and is binding on the parties to this
Agreement and their respective successors and permitted assigns.
 
5.8  
Notices

 
Any notice under this Agreement will be given in writing and may be sent by fax
or email may be delivered or mailed by prepaid post addressed to the party to
which notice is to be given at the address on the first page of this Agreement,
or at another address designated by that party in writing.
 
5.9  
Amendments

 
This Agreement may be amended, waived, discharged or terminated only by
instrument in writing signed by the party against whom enforcement of the
amendment, waiver, discharge or termination is sought.
 
5.10  
Assignment

 
The Borrower may not assign this Agreement or its interest herein or any part
hereof except with the prior written consent of the Lender.  The Lender may
assign this Agreement or its interest herein or any part hereof on notice to but
without the consent of the Borrower, provided that the assignee agrees in
writing in favour of the Borrower, to be bound by all of the terms of this
Agreement.
 
5.11  
Counterparts

 
This Agreement may be executed in counterparts, each of which will be deemed to
be an original and all of which will constitute one and the same document. Each
party will be entitled to rely on delivery of an electronic copy of this
Agreement, and acceptance by the other party of an electronic copy of this
Agreement will create a legal, valid and binding agreement between the parties
in accordance with the terms of this Agreement.
 
[remainder of page left intentionally blank; signature page follows]
 
 
 
5

--------------------------------------------------------------------------------

 
 
The Lender and the Borrower have executed and delivered this Agreement effective
as of the reference date first given above.
 
FIRST MAJESTIC SILVER CORP.
     
By:
/s/ Keith Neumeyer
       
Authorized Signatory
       
Name: Keith Neumeyer
       
Title: President and CEO
     
SONORA RESOURCES CORP.
     
By:
/s/ Mark Scott
       
Authorized Signatory
       
Name: Mark Scott
       
Title: CFO
     

 


 
 
6

--------------------------------------------------------------------------------

 
 
SCHEDULE “A”
 
to the Loan Agreement dated for reference February 5, 2014
between First Majestic Silver Corp. and Sonora Resources Corp.
 

--------------------------------------------------------------------------------

 
PROMISSORY NOTE
 


 
 

AMOUNT: USD 100,000   DATE: February 5, 2014

 
 


 
FOR VALUE RECEIVED, Sonora Resources Corp. of 3120 S. Durango, Suite 305, Las
Vegas NV  USA  89117 (the “Borrower”), PROMISES TO PAY on demand to the order of
First Majestic Silver Corp. of Suite 1805, 925 West Georgia Street, Vancouver,
B.C. Canada V6C 3L2 (the “Lender”), the sum of USD 100,000 plus interest both
before as well as after payment is due at the rate of 9% per annum, calculated
and payable in arrears from the date hereof until repayment in full.
 
The Borrower waives presentment for payment, demand, notice of dishonour, or
protest.  None of the terms or provisions hereof may be waived, altered,
modified or amended orally, by course of conduct, dealing or performance or
otherwise, except as the Lender may specifically agree in writing.
 
The Borrower represents and warrants to the Lender that the execution, delivery
and performance of this Note has been duly authorized by all necessary and
appropriate action on the part of the Borrower and that this Note is a legal,
valid, binding and enforceable obligation of the Borrower.
 
The Borrower agrees that this Note is governed by the laws of the Province of
British Columbia.
 

  SONORA RESOURCES CORP.          
Date
By:
/s/ Mark Scott      
Authorized Signatory
      Mark Scott       CFO  

 
 
7

--------------------------------------------------------------------------------

 
 